Citation Nr: 0015532	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
ulcer with a subtotal gastrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the March 1962 unappealed RO denial of the claim 
for service connection for a stomach condition, evidence was 
submitted which was not previously before agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

3.  There is no medical evidence of a current stomach 
disability. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1962 RO rating 
decision denying service connection for a stomach condition, 
which was the last final denial with respect to this issue, 
is new and material; the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. §§ 3.156, 3.160(d), 
20.200, 20.302, 20.1103 (1999).

2.  The claim for service connection for residuals of an 
ulcer with a subtotal gastrectomy is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision dated in March 1962, the RO denied the 
veteran's claim for service connection for a stomach 
condition.

A report of medical history taken at the time of the 
veteran's service discharge examination in 1955 was not 
associated with the record as of the March 1962 RO denial of 
the claim for service connection for a stomach condition.  
This record reflects by a checked box that the veteran 
indicated he had, either in the past or at that time, 
stomach, liver, or intestinal trouble.  

Also not associated with the record in March 1962, but 
currently of record, are December 14, 1961, handwritten notes 
of a private physician that include a medical history of the 
veteran first having noticed abdominal pain, varying with 
season, in 1954, which had become worse in Thanksgiving of 
1961.  A detailed description of the veteran's symptoms 
follows.  The diagnosis was acute duodenal ulcer with slow 
hemorrhage and intermittent obstruction.  The private 
physician recommended hospitalization.  He noted that the 
veteran had no insurance, and so sent the veteran to the 
Kansas City VA Medical Center with a referring letter.  
Additional private medical records have been associated with 
the claims file, but these records concern treatment for 
conditions other than a stomach condition.

Evidence which was of record at the time of the March 1962 RO 
denial was as follows:

The December 1955 service discharge examination report 
reflects that clinical evaluation of the mouth and throat, 
abdomen and viscera, and genitourinary system were normal. 

Service medical records further show that the veteran 
presented in January 1956 with complaints of stomach aches 
before eating for the previous four months.  He complained of 
crampy pain, worse of late, which awakened him at night.  The 
pain was aggravated by chili and hamburgers.  He was 
prescribed medication.  Later in January 1956, he was noted 
to have improved, and his medication was continued.  In 
February 1956, he received one refill of medication, and 
returned for treatment once more.  His condition was noted to 
have improved, and his prescription was discontinued.  

A VA clinical record of hospitalization from December 18, 
1961, to January 12, 1962, reflects a history upon admission 
of the veteran having been "admitted with an ulcer present 
since 1954, producing vomiting during the night for the last 
three weeks."  The history further stated that the veteran 
was essentially well until 1954, when he had abdominal 
burning pain and pressure, relieved by milk and antacids.  
Also by history, a GI series proved an ulcer in 1958.  The 
record further reflects that the veteran underwent a subtotal 
gastrectomy in January 1962, during the hospitalization.  The 
discharge diagnosis was peptic ulcer, duodenum, obstructing, 
treated, improved.  

Analysis

In a March 1962 rating decision, the RO denied service 
connection for a stomach condition.  Although the RO notified 
the veteran of that decision, he did not appeal.  Therefore, 
the RO's decision of March 1962 became final.  38 U.S.C.A. 
§ 7105.
 
However, when new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999);  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change);  Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992);  but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  Second, if the Board 
determines that new and material evidence has been produced, 
immediately upon reopening the case, the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters at 206.  Finally, if the claim is well grounded, the 
Board may proceed to evaluate the merits of the claim after 
ensuring that VA's duty to assist has been fulfilled.  Id.   

Service connection for a stomach condition was denied by the 
RO in a rating decision dated in March 1962.  The denial was 
not appealed and, therefore, became final.  New to the record 
since the March 1962 denial are December 1961 notes of a 
private physician, reflecting treatment which led to the 
referral to the VA system for hospitalization and surgery for 
an ulcer.  Also newly received is a service medical record, a 
medical history given at the veteran's December 1955 service 
discharge examination which shows that the veteran checked a 
box indicating he had then, or had in the past, stomach, 
liver, or intestinal trouble.  The Board finds that the new 
evidence, especially the private medical evidence which 
includes a detailed description of stomach symptoms as 
related by the veteran dating back to 1954, is material to 
the veteran's claim.  The Board makes this determination with 
an emphasis on completeness of the record rather than whether 
the outcome of the claim would be different in light of the 
new evidence.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  Accordingly, since there is new and material evidence 
of record, the claim is reopened.  38 C.F.R. § 3.156(a).  The 
Board must, therefore, determine whether the claim is well 
grounded.  Winters;  Elkins.

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, the 
appeal on the pertinent issues must fail and there is no duty 
to assist further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303. 

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The nexus requirement for a well-grounded claim for service 
connection may also be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  See Caluza, 7 
Vet. App. at 506.  
Gastric or duodenal ulcers will be considered to have been 
incurred in service if manifest to a compensable degree 
within one year of separation from service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309 (1999).  In the present case, there 
is no medical diagnosis of duodenal or gastric ulcers within 
one year of separation from service.    

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 5 
Vet. App. at 93.  Lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a);  if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id. 

The Board acknowledges the veteran's contention that the 
December 1961 to January 1962 hospital summary, which 
contains a history of an ulcer present since 1954, is 
sufficient to well ground his claim.  There is in this case 
no medical evidence (such as a written medical opinion or 
written medical diagnosis from a physician) of a current 
stomach disability (the last diagnosis of a stomach condition 
is from 1962).  It follows logically that, because there is 
no medical evidence of a current disability, there can be no 
medical "nexus" evidence linking a current disability to a 
disease or injury during service.  Accordingly, because two 
of the three elements of a well-grounded claim are not met in 
this case, the claim, even if reopened, would necessarily 
have been denied as not well grounded.  Caluza.  In this 
context, the Board notes that, even if the Board were to 
conclude that the RO "erred" by its understandable failure 
to predict the downfall of Colvin in deciding whether the 
claim was reopened, any such "error" would not have been 
prejudicial to the veteran's claim because it is clear that 
the claim would not have been well grounded even if it were 
reopened under the new, more lenient Hodge standard.  Winters 
at 207-208.
  
The Board notes that, in his February 1998 Form 9, the 
veteran asserts that he has presented a corroborating 
statement from Ms. C.B. showing that he had the symptoms of 
ulcers from 1954 on.  The undersigned has searched diligently 
for this document, but could not find it in the claims file.  
The Board further notes that C.B. was the witness who signed 
the veteran's medical release forms in March 1998.  Taking 
the strongest possible assertion Ms. C.B. could have made in 
support of the veteran's claim, that he had symptoms of 
ulcers from 1954 onward (the Board infers she may have known 
him from 1954 through 1998, because she signed the medical 
release in 1998), this statement would not be probative of 
current ulcers or current stomach disease -- competent 
medical evidence would be required to show that the veteran's 
symptoms were attributable to current ulcers or current 
stomach disease.  Laypersons are not competent to provide 
medical opinions, and their assertions as to medical 
diagnosis or causation cannot constitute evidence of a well-
grounded claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992);  Grottveit.  



ORDER

New and material evidence having been presented, the claim 
for service connection for residuals of an ulcer with a 
subtotal gastrectomy is reopened. 

A well-grounded claim of service connection for residuals of 
an ulcer with a subtotal gastrectomy not having been 
presented, the claim is denied. 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

